Exhibit 10.6

SHARE TENDER AND CANCELLATION AGREEMENT



 

THIS SHARE TENDER AND CANCELLATION AGREEMENT (the “Agreement”) is effective as
of the 3rd day of October, 2011  by and among Cyber Supply Inc., a corporation
incorporated in the State of Nevada (the “Company”) and the signatory
shareholder hereto (the “Shareholder”).   

 

WHEREAS, the Shareholder is the registered and beneficial owner of shares of the
Company’s common stock, $0.00001 par value (“Shares”); and

 

WHEREAS, the Shareholder and the Company have agreed that it is in the best
interests of the Company that the Shareholder will tender two million seven
hundred thousand (2,700,000) shares of the Company’s common stock for
cancellation.

 

NOW, THEREFOR, in consideration of the premises and mutual covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

 

1. TENDER AND CANCELLATION OF SHARES

 

          

The Shareholder hereby tenders and agrees to the cancellation of two million
seven hundred thousand (2,700,000) Shares and shall deliver a certificate
representing such shares to the Company for cancellation and termination (the
“Surrendered Shares”), to be effective as of October 3, 2011.  

  

2. CONSIDERATION

 

           

The Shareholder acknowledges and agrees that the consideration given in
connection with the two stock purchase agreements entered into as of even date
herewith with respect to the sale of two million three hundred thousand
(2,300,000) Shares are expressly deemed to constitute adequate and sufficient
value in all respects for hereby canceling the Surrendered Shares.

 

3. REPRESENTATIONS

 

           

The Shareholder represents and warrants to the Company that:

 

 

a.

It is the owner of the Shares;

 

 

b.

It has good and marketable title to the Shares; and

 

           

c.

The Shares are free and clear of all liens, security interests, pledges,
encumbrances

or liabilities of any kind whatsoever.

 

4. STOCK POWER

 

The undersigned Shareholder, by the hand of its duly authorized undersigned
officers or directors, hereby assigns and transfers title to the Company of the
Surrendered Shares, as represented by the stock certificate(s) of the
Shareholder, at such time as all terms and conditions in this Agreement are
satisfied or waived, subject to delivery and acceptance by the Company’s
Transfer Agent, and the Shareholder does hereby irrevocably constitute and
appoint the law firm of Wuersch & Gering LLP as agent (the “Agent”) to cause the
transfer of title of said shares of Common Stock on the books of the within
named Company, with full power of substitution in the premises, effective as of
the date of delivery to the Transfer Agent.  This provision shall be deemed to
serve as a Stock Power and shall have the same full power, force and effect as a
separate Stock Power instrument, which may be fully relied upon by the Company,
the Agent and the Company’s Transfer Agent to the same and full extent as a
separately endorsed Stock Power.

 

--------------------------------------------------------------------------------

 

Cyber Supply Inc. - Share Tender And Cancellation Agreement

 

 

5. TRANSFER AGENT

 

The Transfer Agent is hereby expressly authorized by the Company and by the
Shareholder to accept delivery of this Agreement and any related instruction
letter via fax, or scan and e-mail, and the Transfer Agent is furthermore
expressly authorized to accept the stock power contained herein without a
medallion signature guarantee or notary authentication.  The Company shall
indemnify the Transfer Agent, its principals and their successors and assigns
from and against all losses or damages that may arise by reason thereof, and all
costs, charges, expenses and all actions or suits, whether groundless or
otherwise, it being the purpose of this Agreement of indemnity to fully protect
said Transfer Agent and its principals, their successors and assigns in the
premises.

 

6. MISCELLANEOUS

 

6.1

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

6.2

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

 

6.3

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

6.4

Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.

 

6.5

Assignment.  This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.

 

6.6  

Notices.  All notices and other communications required or permitted to be given
pursuant to this Agreement shall be in writing signed by the sender, and shall
be considered given by the sender and received by the recipient as follows: (a)
on the date delivered, if personally delivered; (b) on the date sent by
telecopy, if sent on a business day by 6:00 p.m. (EST) with automatic
confirmation by the transmitting machine showing the proper number of pages were
transmitted without error; or if sent after that time, on the next succeeding
business day; (c) on the next business day after being sent by recognized
overnight mail service in time for and specifying next day or next business day
delivery; or (d) five (5) business days after mailing, if mailed by United
States postage-paid, certified or registered mail, return receipt requested, in
each case addressed to the parties at their respective addresses or telecopier
numbers on file with the Company as of the date hereof. All addresses for notice
may be changed or modified only in accordance with the provisions for notice
herein.

 

6.7  

Entire Agreement.  This Agreement, together with the together with the two (2)
Stock Purchase Agreements (Regulation S), for the Private Purchase and Sale of
Common Stock of Cyber Supply

 

 

Page 2 of 4

 

--------------------------------------------------------------------------------

 

Cyber Supply Inc. - Share Tender And Cancellation Agreement

 

 

 

Inc., entered into between the Shareholder and the respective common stock
purchasers party to each such agreement, contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

 

6.8  

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

6.9  

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.  In the event that the document is signed by one party and
faxed to another the parties agree that a faxed signature shall be binding upon
the parties to this Agreement as though the signature was an original.

 

6.10  

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.

 

6.11  

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

 

6.12  

Jurisdiction.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Geneva,
Switzerland, by the Geneva Chamber of Commerce under the Swiss Rules of
International Arbitration upon application made to such body by either Party.
The arbitration proceedings shall be conducted in the English language. The
award of such arbitration shall be binding upon the parties and may be entered
as judgment in any court of competent jurisdiction. The arbitrator shall award
to the prevailing party payment and/or reimbursement by the non-prevailing party
of all costs of the arbitration, including the fees of the arbitrator and all
reasonable attorneys’ fees, costs, expenses and disbursements of the prevailing
party incurred in connection with such arbitration. hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Each of the Seller and the Purchaser consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section shall affect or
limit any right to serve process in any other manner permitted by law.

 

 

 

 

 

 

 

[Signature Page Follows]

 

 

 

 

 

Page 3 of 4

 

--------------------------------------------------------------------------------

 

Cyber Supply Inc. - Share Tender And Cancellation Agreement

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

CYBER SUPPLY INC.

 

By:     /s/ Sebastien Koechli                

     Name:  Sebastien Koechli

     Title:      President

 

 

Shareholder:



/s/ Maria Shostak                                

     Name:  Maria Shostak

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 4

 

--------------------------------------------------------------------------------

 